Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on January 24, 2022 have been entered.
Claims 1-3, 8-15, and 21-29 are allowed.

      Response to Arguments
Applicant’s arguments filed on January 24, 2022 have been fully considered and are persuasive.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, pages 1-5, filed on January 24, 2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney George Blasiak (Registration No. 37,283).
The application is amended as follows:

Claim 1. 	A computer implemented method, comprising: 
identifying, by one or more processor, a user and one or more mobile device registered for the user in a user profile, wherein the user is in a viewing area of a stationary device playing a streaming content; 

determining, by the one or more processor, to multicast the streaming content to a mobile device of the one or more mobile device, based on a combination of: a class of the streaming content, an attentiveness score of the user, and a multicasting threshold condition on the attentiveness score, wherein the attentiveness score of the user quantifies how attentive the user is in viewing the streaming content as being measured by the viewing behavior from the monitoring; 
rendering, by the one or more processor, a mobile streaming content by combining a display configuration and the streaming content, upon detecting a triggering event for multicasting on the user and the mobile device, the triggering event being based on preconfigured changes in the viewing behavior by the user, wherein the display configuration indicates how to display the streaming content on the mobile device, wherein the display configuration specifies a display on the screen of the mobile device, and wherein the display configuration specifies aspects of the display including a percentage of the display to the screen of the mobile device that is greater for a higher attentiveness score of the user; and 
multicasting, by the one or more processor, the mobile streaming content to the mobile device for the user, simultaneously with sending the streaming content to the stationary device.  

Claim 2. (Currently amended) The computer implemented method of claim 1, 
wherein the triggering event is a change in the viewing behavior by the user 

Claim 3. 	The computer implemented method of claim 1, the determining comprising: 
classifying the streaming content into a class for multicasting; 

assessing the attentiveness score based on a combination of the viewing behavior of the user and the mobile device activity by the user; 
ascertaining that the attentiveness score satisfies the multicasting threshold condition for multicasting; and 
setting the streaming content for multicasting upon detecting the triggering event.  

Claims 4-7 (Previously canceled)

Claim 8. 	A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method comprising: 
identifying a user and one or more mobile device registered for the user in a user profile, wherein the user is in a viewing area of a stationary device playing a streaming content; 
monitoring viewing behavior of the user on the streaming content within 3Application No.: 16/182,135Docket No.: END820161295US01the viewing area, the viewing behavior of the user including a direction to which the user faces, eve movements by the user while watching the streaming content in the viewing area, hand or mouth movements by the user, and ambulatory movements by the user in and out of the viewing area; 
determining to multicast the streaming content to a mobile device of the one or more mobile device, based on a combination of: a class of the streaming content, an attentiveness score of the user, and a multicasting threshold condition on the attentiveness score, wherein the attentiveness score of the user quantifies how attentive the user is in viewing the streaming content as being measured by the viewing behavior from the monitoring; 
rendering a mobile streaming content by combining a display configuration and the streaming content, upon detecting a triggering event for multicasting on the user and the mobile device, the triggering event being based on preconfigured changes in the viewing behavior by the user, wherein the display configuration indicates how to display the streaming content on the mobile device, wherein the display configuration specifies a display on the screen of the mobile device, and wherein the display configuration specifies aspects of the display including a 
multicasting the mobile streaming content to the mobile device for the user, simultaneously with sending the streaming content to the stationary device.
  
Claim 9. 	The computer program product of claim 8, 
wherein the triggering event is a change in the viewing behavior by the user on account of the mobile device or a movement of the user with the mobile device away from the viewing area of the stationary device.  

Claim 10. 	The computer program product of claim 8, 
the determining comprising: 
classifying the streaming content into a class for multicasting; 
analyzing device status data from the mobile device for a mobile device activity by the user; 4Application No.: 16/182,135Docket No.: END820161295US01 
assessing the attentiveness score based on a combination of the viewing behavior of the user and the mobile device activity by the user; 
ascertaining that the attentiveness score satisfies the multicasting threshold condition for multicasting; and 
setting the streaming content for multicasting upon detecting the triggering event.  

Claim 11. 	The computer program product of claim 10, 
the assessing comprising: 
quantifying the attentiveness score according to the viewing behavior of the user; and 
increasing the attentiveness score to be greater than the multicasting threshold condition for the class of the streaming content that is specified as preferred in the user profile of the user, or for a certain triggering event of a change in a location of the user without using the mobile device.  

Claim 12. 	The computer program product of claim 10, 
the assessing comprising: 

decreasing the attentiveness score to be less than the multicasting threshold condition for the mobile device activity that is specified as high-priority in the user profile of the user, such that the user will focus on the high-priority mobile device activity without having the streaming content displayed on the mobile device, regardless of the attentiveness score from the viewing behavior.  

Claim 13. 	The computer program product of claim 10, 
wherein the class of the streaming content is selected from the group consisting of the class for multicasting and a class not for multicasting, as stored in a multicasting knowledgebase, and wherein the class for multicasting and the class not for multicasting respectively store genre subclasses in the multicasting knowledgebase.  

Claim 14. 	The computer program product of claim 8, 
wherein the display configuration indicates how to display the streaming content on the mobile device, wherein the display configuration specifies a display on the screen of the mobile device, and wherein the display configuration specifies 5Application No.: 16/182,135Docket No.: END820161295US01 aspects of the display including a percentage of the display to the screen of the mobile device that is greater for a higher attentiveness score of the user.

Claim 15. 	A system comprising: 
a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method comprising: 
identifying a user and one or more mobile device registered for the user in a user profile, wherein the user is in a viewing area of a stationary device playing a streaming content; 
monitoring viewing behavior of the user on the streaming content within the viewing area, the viewing behavior of the user including a direction to which the user faces, eye movements by the user while watching the streaming content in the viewing area, hand or mouth movements by the user, and ambulatory movements by the user in and out of the viewing area; 

rendering a mobile streaming content by combining a display configuration and the streaming content, upon detecting a triggering event for multicasting on the user and the mobile device, the triggering event being based on preconfigured changes in the viewing behavior by the user, wherein the display configuration indicates how to display the streaming content on the mobile device, wherein the display configuration specifies a display on the screen of the mobile device, and wherein the display configuration specifies aspects of the display including a 6 percentage of the display to the screen of the mobile device that is greater for a higher attentiveness score of the user; and 
; and multicasting the mobile streaming content to the mobile device for the user, simultaneously with sending the streaming content to the stationary device.  

Claim 16-20 (Previously canceled)

Claim 21. 	The computer program product of claim 8, 
wherein the display configuration is determined based on a combination of the attentiveness score according to the viewing behavior of the streaming content by user, a mobile device activity by the user while watching the streaming content, and a priority corresponding to the mobile device activity set in the user profile by the user, and wherein the display configuration specifies on how to display information from an app corresponding to the mobile device activity, including a screen split between the app and the mobile streaming content, a text overlay on the mobile streaming content, and a ticker on the side of the mobile streaming content, as configured for the app in the mobile device. 

Claim 22. 	The computer program product of claim 8, 
wherein the display configuration is determined based on a combination of the attentiveness score according to the viewing behavior of the streaming content by user, a mobile 

Claim 23. 	The computer program product of claim 8, 
wherein the display configuration is determined based on a combination of the attentiveness score according to the viewing 7Application No.: 16/182,135Docket No.: END820161295US01 behavior of the streaming content by user, a mobile device activity by the user while watching the streaming content, and a priority corresponding to the mobile device activity set in the user profile by the user, and wherein the display configuration specifies that the mobile streaming content includes only the video portion of the streaming content based on ascertaining that the user is out of a visible range from the stationary device but within an audible range from the stationary device.

Claim 24. 	The computer program product of claim 8, 
wherein the class of the streaming content is selected from a plurality of classes specified in a multicasting knowledgebase, and wherein the multicasting threshold condition on the attentiveness score is predetermined based on knowledge accumulated in the multicasting knowledgebase and multicasting preferences set for the one or more mobile devices registered for the user in the user profile.  

Claim 25. 	The computer program product of claim 8, 
the determining comprising: 
classifying the streaming content into a class from a plurality of classes for multicasting specified in a multicasting knowledgebase; 
analyzing device status data from the mobile device for a mobile device activity by the user concurrent with the viewing behavior; 

ascertaining that the attentiveness score satisfies the multicasting threshold condition for multicasting of the streaming content, wherein the multicasting threshold condition is predefined in the multicasting knowledgebase; and 
setting the streaming content for multicasting upon detecting the triggering event.  

Claim 26.	 The computer program product of claim 8, 
the determining comprising: 
classifying the streaming content into a class from a plurality of classes for multicasting specified in a multicasting knowledgebase; 8Application No.: 16/182,135Docket No.: END820161295US01 
tracking locations of the user with respect to the viewing area of the stationary device concurrent with the viewing behavior, wherein the triggering event is a change in the viewing behavior by the user on account of a movement by the user exiting the viewing area of the stationary device; 
assessing the attentiveness score of the user on the streaming content based on a combination of the viewing behavior of the user on the streaming content and the locations of the user; 
ascertaining that the attentiveness score satisfies the multicasting threshold condition for multicasting of the streaming content, wherein the multicasting threshold condition is predefined in the multicasting knowledgebase; and 
setting the streaming content for multicasting upon detecting the triggering event.  

Claim 27. 	The computer program product of claim 8, 
the determining comprising: 
classifying the streaming content into a class for multicasting; 
analyzing device status data from the mobile device for a mobile device activity by the user; 
assessing the attentiveness score based on a combination of the viewing behavior of the user and the mobile device activity by the user; 

setting the streaming content for multicasting upon detecting the triggering event, 
wherein the viewing behavior of the user including a direction to which the user faces in the viewing area while the streaming content is being played, eye movements by the user while watching the streaming content in the viewing area, hand or mouth movements by the user in the viewing area, and ambulatory movements by the user in and out of the viewing area, wherein the triggering event is a change in the viewing behavior by the user as being caused by a mobile device activity the user is engaged on the mobile device or any ambulatory movement of the user 9Application No.: 16/182,135Docket No.: END820161295US01 while carrying the mobile device away from the viewing area of the stationary device, and wherein the class of the streaming content is selected from the group consisting of the class for multicasting and a class not for multicasting, as stored in a multicasting knowledgebase, and wherein the class for multicasting and the class not for multicasting respectively store genre subclasses in the multicasting knowledgebase.
 
Claim 28. 	The computer program product of claim 8, 
the determining comprising: 
classifying the streaming content into a class for multicasting; 
analyzing device status data from the mobile device for a mobile device activity by the user; 
assessing the attentiveness score based on a combination of the viewing behavior of the user and the mobile device activity by the user; 
ascertaining that the attentiveness score satisfies the multicasting threshold condition for multicasting, the assessing comprising: 
quantifying the attentiveness score according to the viewing behavior of the user; and 
decreasing the attentiveness score to be less than the multicasting threshold condition for the mobile device activity that is specified as high-priority in the user profile of the user, such that the user will focus on the high-priority mobile device activity without having the streaming content displayed on the mobile device, regardless of the attentiveness score from the viewing behavior; and 


Claim 29. 	The computer program product of claim 8, 
the determining comprising: 
classifying the streaming content into a class for multicasting; 
analyzing device status data from the mobile device for a mobile device activity by the user; 
assessing the attentiveness score based on a combination of the viewing behavior of the user and the mobile device activity by the user; 
ascertaining that the attentiveness score satisfies the multicasting threshold condition for multicasting, the assessing comprising: 
quantifying the attentiveness score according to the viewing behavior of the user; and 
increasing the attentiveness score to be greater than the multicasting threshold condition for the class of the streaming content that is specified as preferred in the user profile of the user, or for a certain triggering event of a change in a location of the user without using the mobile device; and 
setting the streaming content for multicasting upon detecting the triggering event, wherein the viewing behavior of the user including a direction to which the user faces in the viewing area while the streaming content is being played, eye movements by the user while watching the streaming content in the viewing area, hand or mouth movements by the user in the viewing area, and ambulatory movements by the user in and out of the viewing area, wherein the triggering event is a change in the viewing behavior by the user as being caused by a mobile device activity the user is engaged on the mobile device or any ambulatory movement of the user while carrying the mobile device away from the viewing area of the stationary device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442    

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442